Title: To Benjamin Franklin from César-François Cassini de Thury, [on or after 14 April 1779]
From: Cassini de Thury, César-François
To: Franklin, Benjamin


Monsieur
a Lacademie des Sciences [on or after April 14, 1779]
M Le Roy vient de presenter a Lacademie un ouvrage qui minteresse dautant plus que je le regarde comme Le Votre, nÿ auroit til point de lindiscretion a Vous demander un exemplaire en attendant que jay L’honneur de Vous presenter un ouvräge qui est actuellement sous presse.

Je suis avec respect Monsieur Votre très humble et très obeissant serviteur
Cassini DE ThuryDir. de lobservat, Royal
 
Addressed: A Monsieur / Monsieur francklin / de lacademie des sciences &c / A Passy
Notation: Cassini.
